Order entered February 18, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01137-CR

                             LUIS RODOLFO LOPEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-60773-M

                                            ORDER
         The Court REINSTATES the appeal.
         On January 21, 2014, we ordered the trial court to make findings regarding why the
clerk’s and reporter’s records had not been filed. On February 13, 2014, we received the
reporter’s record. Therefore, in the interest of expediting the appeal, this is now the order of the
Court.
         We ORDER the Dallas County District Clerk to file the clerk’s record in this appeal
within TWENTY-ONE DAYS of the date of this order.
         We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary
Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal
Records Division; and to counsel for all parties.



                                                       /s/   LANA MYERS
                                                             JUSTICE